Citation Nr: 0300895	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  96-13 882A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation of 50 percent for dysthymia 
with post-traumatic stress disorder (PTSD) for the period 
September 27, 1991, to February 6, 1995.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from June 1968 to October 
1979 and from July 1981 to August 1983.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied 
entitlement to an evaluation in excess of 30 percent for 
service-connected dysthymia and denied entitlement to 
service connection for PTSD.  The RO later granted 
entitlement to service connection for PTSD.  In a decision 
dated in September 2002, the Board granted an effective 
date back to September 27, 1991, for the grant of service 
connection for PTSD.  Thus, the veteran is service-
connected for psychiatric disability recognized as 
dysthymia with PTSD, effective September 27, 1991.  The 
disability is evaluated as 30 percent disabling prior to 
February 6, 1995, and  thereafter evaluated as 50 percent 
disabling.  The veteran's continuing appeal is limited to 
the question of entitlement to a 50 percent rating for 
dysthymia with PTSD back to September 27, 1991.  As noted 
in the September 2002 decision, the veteran has clearly 
limited his appeal such that the issue of entitlement to 
an evaluation in excess of 50 percent is not in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  All information and evidence necessary for an 
equitable disposition of the issue decided herein have 
been obtained.

2.  For the period September 27, 1991, to February 6, 
1995, dysthymia and PTSD result in manifestations causing 
social and industrial impairment more nearly approximating 
considerable than definite.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for dysthymia 
with PTSD for the period September 27, 1991, to February 
6, 1995, have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Codes 9411, 
9433 (1996); 38 C.F.R. §§ 4.3, 4.7 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)), were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001)(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002)).  The Board will assume, for the purposes of 
this decision, that the liberalizing provisions of the 
VCAA and the implementing regulations are applicable to 
the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect 
when the veteran's claim was most recently considered by 
the RO.  The record reflects that through the statement of 
the case and supplements thereto, the veteran has been 
informed of the requirements for the benefit sought on 
appeal, the evidence considered by the RO, and the reasons 
for its determination.  In any case, the decision herein 
represents a complete grant of the benefit sought on 
appeal, entitlement to a 50 percent rating for dysthymia 
with PTSD back to September 27, 1991.  Accordingly, no 
further action is required to comply with the notification 
or duty-to-assist requirements of the VCAA and the 
implementing regulations.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
history of the service-connected psychiatric disability.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability.

The claims file contains a private psychiatric statement 
noting that the veteran was admitted for inpatient care 
from September to October 1991 with symptoms of agitation, 
isolation, withdrawal, sleep disturbance, increased 
alcohol abuse and recurrent rumination on feelings of 
betrayal.  He was noted to be verbally assaultive and to 
have had past marital and relationship problems.  The 
diagnosis was PTSD and continuing psychiatric care was 
planned.  Other October 1991 private statements indicate 
that PTSD symptoms had been interfering with the veteran's 
employment and that a change in work, outside of the 
Marine Corps Air Station, would benefit him.

The veteran presented for a VA fee-basis psychological 
examination in November 1991.  He was noted to be dressed 
in clean clothes and to be well-oriented.  He did not 
smile during the interview.  His speech was typically 
circumstantial and overly elaborate, without evidence of 
any flight of ideas, irrelevance or incoherence.  There 
was some evidence of tension, with a monotone speaking 
style, but without a blunted affect.  There was no arousal 
noted in response to questions about his Vietnam service.  
He became verbally productive and angry relating incidents 
of treatment post-Vietnam-service, to include while 
serving at the Pentagon.  Psychologic testing showed the 
veteran to be withdrawn and detached, with suppressed 
anger.  The examiner noted it was important to address the 
veteran's depression, stating that testing was replete 
with depressive content and suppressed rage.  

A VA psychiatric examination was completed in January 
1992.  The veteran described depression, difficulty 
sleeping, alcohol use, social isolation and difficulty 
tolerating crowds.  He was cleanly dressed.  He appeared 
depressed.  The examiner noted the veteran's orientation, 
memory, insight and judgment appeared adequate.  The 
veteran was also adjudged competent.  

The veteran again appeared for a VA examination in May 
1992.  He described continued emotional problems, 
particularly noted since the events in the Persian Gulf .  
He complained of depression, difficulty sleeping, 
difficulty tolerating crowds, social isolation and 
intrusive thoughts relevant to service.  He was neatly 
dressed and fully oriented.  He was alert and quiet during 
the interview, displaying little emotional display.  He 
was adjudged competent.

A VA psychological/social report, dated in February 1995, 
notes the veteran's primary problem was anxiety.  The 
veteran reported difficulties with loneliness, moodiness, 
depression, self-confidence, alcohol use, memory and work, 
as well as intrusive memories of Vietnam.  The veteran was 
described as divorced and not in an intimate relationship 
at that time.  The therapist indicated the veteran's 
ability to cope with existing stressors was fair.  

The claims file contains progress notes from F. Nesbit, 
M.D., a psychiatrist, dated from March to August 1995.  In 
March the veteran was noted to have panic attacks and to 
avoid people and crowds.  His distress was stated to be 
very severe.  In April and May he was noted to be less 
paranoid and lighter in affect.  Notes in June indicate 
the veteran continued to improve.

The veteran appeared for a VA examination in September 
1995.  He was neatly dressed.  He was verbal during the 
interview.  His affect was bland, without overt signs of 
depression.  His thinking was digressive and 
circumstantial.  The veteran denied auditory or visual 
hallucinations.  He presented with persecutory ideation.  
His insight and judgment were notably impaired.  His 
intellectual functioning, recall, memory and concentration 
were considered to be fair.  Testing was consistent with a 
person having considerable difficulty forming social 
attachments.  It was noted that his highest level of 
adaptive functioning had been poor to very poor with 
marked impairment in social relations and at least a 
moderate impairment in occupational functioning.  

Analysis

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The percentage 
ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2002).

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon 
actual symptomatology, as it affected social and 
industrial adaptability.  38 C.F.R. § 4.132 (1996).  Two 
of the most important determinants were time lost from 
gainful employment and decrease in work efficiency.  Id.  
The pre-November 7, 1996, schedular criteria provide for a 
30 percent evaluation where there is definite impairment 
in the ability to establish or maintain effective or 
wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, 
flexibility, efficiency and reliability levels as to 
produce definite industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).  Definite impairment 
has been construed to mean "distinct, unambiguous, and 
moderately large in degree."  VAOPGCPREC 9-93 (November 9, 
1993).  A 50 percent evaluation for PTSD is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132 (1996).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

In this case, the symptoms complained of by the veteran 
prior to February 6, 1995, included agitation, isolation, 
withdrawal, sleep disturbance, intrusive thoughts, 
rumination and tension.  Medical records dated back to 
1991 document the veteran's difficulty with personal 
relationships, to include with his former spouse.  
Moreover, such records document that the veteran was 
advised to change jobs so as to remove him from being 
exposed to the Marine Corps Air Station.  It was noted 
that circumstances of such employment brought out and 
aggravated the veteran's psychiatric symptoms and that a 
change in employment was recommended to ease such 
manifestations.  The Board notes that testing and 
examination in 1991 revealed the veteran to experience 
depression and suppressed rage.  The veteran's report of 
symptoms remained constant from 1991 to September 1995.  
Here, the Board notes as significant that in evaluating 
the veteran's symptom history in September 1995, the VA 
examiner described "at least" a moderate impairment in 
occupational functioning and "poor to very poor" 
impairment in social functioning.  A review of the medical 
evidence available prior to 1995 fails to reveal any 
competent medical assessment as to the overall impact of 
the veteran's psychiatric disabilities on his social and 
occupational functioning.  There is no medical 
characterization of the veteran's psychiatric status as, 
for example, moderate versus mild, prior to 1995.  At 
most, the records prior to 1991 show a consistent account 
of the nature of the veteran's psychiatric symptoms.  In 
the Board's opinion, the evidence satisfactorily 
establishes that the social and industrial impairment 
resulting from the service-connected psychiatric 
disability also more nearly approximated considerable than 
definite during the initial evaluation period prior to 
February 7, 1995.  


ORDER

A 50 percent evaluation for dysthymia with PTSD is granted 
for the period September 27, 1991, to February 6, 1995, 
subject to the laws and regulations governing the payment 
of monetary awards.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

